Ector, P. J.
The defendant has appealed from a judgment of the District Court of Falls County, convicting him of the theft of a yearling, and assessing his punishment at three years in the penitentiary. No objection was made to the indictment. It is somewhat transposed out of the usual form, but sufficiently and substantially charges the theft of a yearling, the property of Isaac Lee.
No exceptions were taken to the charge of the court, nor was any additional instruction asked. Nor is there in the record any bill of exceptions raising any question in the admission or rejection of evidence.
The court submitted to the jury the questions of “ fraudulent taking, and the intention to appropriate,” and clearly drew the distinction between the offenses of theft and illegally altering a mark or brand.
Objections to testimony improperly admitted, which are raised for the first time in this court, will not be considered. “ When no objection is made in the court below to the admission of evidence, its admission cannot be questioned on appeal.” Davenport v. Lackie, 8 Texas, 218. See, also, Alderson v. The State, 2 Texas Ct. App. 10.
The defendant assigns for error the action of the court in rendering the judgment of conviction against him, “ because it does not appear that the same is based on a verdict, or that the matter recited is in fact the verdict, or that the jury were sworn; and because said judgment is unintelligible and illegal in its recitations.”
*265The recital in the judgment is as follows :
“ Then came a jury of good and lawful men, to wit, H. F. Spencer and eleven others — and to the allegations charged in the bill of indictment, he, the said Bob Mills, plead not guilty—who, being duly sworn, and after hearing the evidence, the argument of counsel, and charge of the court, returned into open court the following verdict: ‘ We, the jury, find the defendant guilty, and assess his punishment at three years’ imprisonment in the state penitentiary. H. F. Spencer, foreman.’ ”
While this recital is not to be considered as a model for its style, we think, taking it all together, it shows that the jury were sworn. The judgment part of it is clear and intelligible.
O
The evidence is sufficient to support the judgment. We find no error in the record that requires a reversal of the cause.
The judgment of the lower court is affirmed.

Affirmed.